DETAILED ACTION
	This Office action is in response to amendments filed on June 30, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-13, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi et al, US 2014/0373526.

In regard to claim 7,
Ohnishi discloses a piston pump unit for a hydraulic vehicle braking system, comprising: an electric motor 72; a worm gear 80a, which is rotatably drivable by the electric motor to convert a rotary motion of the electric motor into a displacement; and a piston-cylinder unit, which includes a piston 88a, which is displaceable with the worm gear 80 in a cylinder 82; wherein the cylinder 82 includes a radial ventilation (outlet ports 24a, 24b) of an annular gap between the piston 88a and the cylinder 82 (see fig. 1). 

In regard to claim 8,
A pivot bearing (see annotated fig. 1) for the worm gear 80a is situated at an end of the cylinder 82 facing the electric motor 72 and the ventilation 24a, 24b is located on a side of the pivot bearing facing away from the electric motor 72 (the ventilation 24a, 24b is below the bearing, the motor 72 above).

    PNG
    media_image1.png
    494
    769
    media_image1.png
    Greyscale

In regard to claim 9, 
The ventilation 24a, 24b includes a radial hole (see fig. 1), which opens into a groove (space accommodating pistons 88a, 88b) in the cylinder. 

In regard to claim 10,
The ventilation 24a, 24b ultimately communicates with an interior space of a motor housing of the electric motor 72 (via mechanism-enclosing portion 173a, see fig. 1).

In regard to claim 11, 
The cylinder 82 is accommodated in a receptacle of a hydraulic block (comprised of reservoir 84, cylinder mechanism 76 and actuator housing 172 together forming a block), at which the electric motor 72 is situated. 

In regard to claim 12,
The hydraulic block includes a ventilation for a motor housing of the electric motor 72, in that there is a gap that allows for communication via the gears and bearings and mechanism-enclosing portion 173a, allowing for the ventilation 24a, 24b to communicate with an interior space of the motor housing. 

In regard to claim 13,
The radial ventilation includes two radially extending channels 24a and 24b.

In regard to claim 15,
The radial ventilation is of the annular gap between the cylinder 82 and the piston 88a, b (See fig. 1 above).

In regard to claim 18
A part of the piston 88a, 88b is located at an axial position of the radial ventilation 24a, 24b (see fig. 1).

In regard to claim 20,
The ventilation 24a, 24b includes a groove that extends radially through a wall of the cylinder 82 (See fig. 1).

Allowable Subject Matter
Claims 14, 16, 17, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed June 30, 2021, with respect to the rejection(s) of claims 7-12 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same reference to Ohnishi, but with the outlets 24a and 24b being relied upon as the teaching of the ventilation rather than the interconnecting hole 179.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK HAMO/Primary Examiner, Art Unit 3746